DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.
Priority
This application is a 371, of PCT International Application No. PCT/US2015/018170, filed February 27, 2015, designating the United States and published in English, which claims the benefit of U.S. Provisional Application Serial No. 61/946,704, filed February 28, 2014, U.S. Provisional Application Serial No. 61/975,881, filed April 6, 2014 and U.S. Provisional Application Serial No. 61/980,278, filed April 16, 2014.	
Status
This Office Action is in response to Applicants Amendment and Remarks filed on August 19, 2021 in which Claims 1-15, 17-24, 26-136, 151 and 152 are cancelled, Claim 25 has been amended to change the breathe of the claim, and new Claims 153 and 154 are added.  Claims 16, 25, 137-144, 153 and 154 are pending in the instant application.  Claims 16 and 137-144 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 25, 145-150, 153 and 154 will be examined on the merits herein.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
	
Claim 25 has been amended as follows:

2 groups of the chitosan nanofibers are not acylated.

	Claims 16, 137-144, 153 and 154 have been canceled.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 5, last paragraph to page 6, last line of the REMARKS, filed August 19, 2021, with respect to Claims 25 and 145-150 have been fully considered and are persuasive. The rejection of Claims 25 and 145-150 under 35 U.S.C. 103 as being unpatentable over Pavinatto et al (“interaction of O-acylated chitosans with biomembrane models: Probing the effects from hydrophobic interactions and hydrogen bonding”, Colloids and Surfaces B: Biointerfaces 114 (2014) pages 53-59) in view of Neamnark et al (“Electrospinning of hexanoyl chitosan”, Carbohydrate Polymers, No. 66, (2006), pages 298-305) and  Filee et al (US Publication No. 2014/0046236 A1) has been withdrawn in view of the amendment of Claim 25.

Claims 25 and 145-150 are allowed.

The reason for allowance is that the prior arts of record do not disclose a barrier membrane comprising electrospun chitosan nanofibers wherein, during surface acylation, -NH2 groups of the chitosan nanofiber are not acylated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623